In 1945,
in the aftermath of a war that tore apart all the peoples
of the world - a war during which the most basic
human rights were violated - a few leading countries
came together at the San Francisco Conference, here in
the United States of America, and created the United
Nations. Collective security had to be restored, human
rights had to be reinstated and our world needed to
move towards greater justice and freedom.
Much has been achieved over the past 60 years.
Today, our Organization consists of 191 Member
States. We hope - and many heads of State or
Government expressed this wish during the recent
summit - that we are beginning a new phase in the
quest for collective security and respect for human
rights and in the fight against poverty and disease,
which continue to affect so many peoples.
To that end, the international community must be
better represented, particularly in the Security Council.
Further progress must also be made through the
establishment of the Human Rights Council, the
achievement of the Millennium Development Goals
(MDGs) to combat poverty and the more efficient
management of the Organization.
Once again, on behalf of His Serene Highness
Prince Albert II, I wish to pay tribute to the President
of the General Assembly at its fifty-ninth session and
to you, Sir, on your election to the presidency at the
sixtieth session. I hope that, throughout our debates at
this session, the momentum for change will continue to
build. I would also like to pay tribute to the
Secretary-General, Mr. Kofi Annan, who has pursued
those noble objectives with tenacity and farsightedness.
The Principality of Monaco fully endorses the
outcome document, and will support its
implementation so that we can, together, achieve new
progress in the coming months.
The Government of the Principality of Monaco
has, over the past few years, reoriented its international
cooperation policy in order to contribute more
effectively to the achievement of the Millennium
Development Goals. Thus, the main focus of Monacoís
cooperation policies are those defined in the
framework of the Millennium Development Goals: the
preservation of the environment in the broad sense of
the term; the fight against poverty; and support for
education and health care.
Monaco's official development assistance (ODA)
has continued to increase, multiplying fivefold in the
past 10 years - an effort that will continue in the years
to come with a view to reaching the 0.7 per cent target
as soon as possible. Likewise, we endorse the
Declaration on innovative sources of financing for
development.
Through its voluntary contributions to the United
Nations and several other institutions and agencies,
34

including the United Nations Educational, Scientific
and Cultural Organization, the World Health
Organization, the Joint United Nations Programme on
HIV/AIDS, UNICEF, the United Nations Development
Programme (UNDP) and the Office of the United
Nations High Commissioner for Refugees, to name but
a few, the Principality sponsors activities aimed at
assisting developing countries and the most
underprivileged populations.
Over one third of our cooperation funding is
provided within the framework of multilateral
assistance, and the increase over the past few years
has, of course, also benefited bilateral assistance.
The General Assembly proclaimed 2005 as the
International Year of Microcredit in an effort to
promote such programmes globally. The Principality
has, for many years, accorded special attention to
microcredit, as part of our financing for development
programme, in particular through its cooperation with
UNDP. In this regard, funds provided by Monaco
provide support for small businesses in Africa that are
operating under conditions of extreme poverty, with a
view to improving the standard of living of the most
vulnerable people, particularly women.
Our cooperation efforts are directed mostly
towards the countries of the Mediterranean region and
the least developed countries in Africa, especially
those of sub-Saharan Africa, because we also believe
that we need to open up spaces for regional solidarity
throughout the world.
The Mediterranean is an ecoregion with which
the Principality has, historically, been closely involved.
The implementation of cooperation plans to protect the
Mediterranean environment, both coastal and marine,
is therefore a priority.
Monaco also provides assistance to a number of
French-speaking countries in areas relating largely to
poverty eradication, health care and education.
Working in complementarity with the Government,
Monacoís non-governmental organizations are also
committed in those countries. I would like to
underscore that the Principality is ready to participate,
to the best of its abilities and within its financial
means, in initiatives in the areas of health care and
training.
During his recent address from this rostrum,
Prince Albert II expressed great sadness in connection
with the devastation caused by Hurricane Katrina in
the United States.
Almost one year ago, South-East Asia suffered an
unprecedented natural disaster. The solidarity shown in
the aftermath of that tragedy and the effectiveness of
the response to it, on the part of not only humanitarian
workers but also civil society, make it clear that the
resources and the capacity do exist to allow for shared
responsibility for the future welfare of the peoples to
whom the Charter is dedicated. The Principality of
Monaco has mobilized` its efforts by undertaking a
great many private and public activities in this respect.
The Principality of Monaco has always been a
staunch defender of humanitarian law. We support in
principle and on the basis of our convictions any action
aimed at alleviating difficult situations resulting from
natural or manmade disasters.
The Principality of Monaco is a small State that
enjoys a certain level of wealth. It cannot change the
world on its own, but it intends to set an example in the
field of cooperation.
The creation of the Human Rights Council and
the establishment of a Peacebuilding Commission will
mark a turning point in the history of the Organization.
Even more importantly, they represent a response to
developments in multilateral relations.
In keeping with the document just adopted, the
General Assembly will also have to strengthen the
Office of the High Commissioner for Human Rights;
establish the rule of law assistance unit within the
Secretariat; and work constructively to ensure that the
emerging concept of responsibility to protect becomes
positive law as soon as possible.
In this regard, I would insist on the imperative
need to put an end to impunity for crimes committed
against children.
The defence of the rights and interests of children
has always been one of our major concerns. Indeed,
any act of violence against a child is a violation of the
lofty principles for which the United Nations stands. In
order to build "a world fit for children", in compliance
with the measures adopted during the special session of
the General Assembly on children, held in May 2002,
the Government of the Principality is deeply dedicated
to promoting the concept that there should be no statute
of limitations for the most serious violations of the
rights of children, and that we should expand the
35

powers of national jurisdictions by providing them
with universal competence in that area.
Prince Albert II, during his address to the General
Assembly at its fifty-ninth session, invited the
international community to give thought to a plan to
address the impunity that continues to prevail with
regard to the most heinous crimes committed against
children.
In that context, the Principality has stressed the
promotion of that concept in the resolution on the
Rights of the Child, adopted last year by the General
Assembly, and it has reaffirmed its position during the
session of the Human Rights Commission held last
April in Geneva. It is the wish of the Principality to
pursue its undertaking with the support of the
international community on those crucial matters.
In other respects, the Monegasque Government
has paid close attention and contributed financially to
the global study on violence against children led by
Professor Pinheiro, which will present its conclusions
in October 2006. Likewise, the Principality actively
participated, along with the European Council, in the
triennial programme of action - for the period 2005-
2007 - entitled "Childhood and violence", whose
conclusions, like that of the global study on violence
against children, will enable us to make specific
recommendations to States. The Principality of
Monaco will always support all international initiatives
aimed at enhancing the protection of children.
Respect for the environment is also one of our
concerns. Mr. President, it was in your country,
Sweden, just over three decades ago that environmental
law was born. The Stockholm Conference saw the
emergence of a discipline that met a need: to address
the protection of natural resources and of our
environment in an organized manner.
Furthermore, we have decided to join the Kyoto
Protocol, and we hope, in the tradition of the
Oceanographic Institute ó created 100 years ago by
Prince Albert I of Monaco ó to make our contribution
to studies on the future of our planet.
However, the United Nations Environment
Programme is no longer the ideal forum to coordinate
action and ensure its effectiveness because of the
extremely rapid expansion of this field and given the
many conventions, protocols and agreements that have
been adopted. That is why we support the idea of
creating a United Nations environmental body.
Globalization must not make us forget that we
come from different regions and cultures that should
enrich one another and not be a source of clashes or of
conflicts.
We believe in interaction between the United
Nations and regional organizations; one sets the
general rules, and the others facilitate their
implementation at the local level.
The reforms just adopted at the High-level
Plenary Meeting strengthen the unique position of the
General Assembly as the guarantor of the systemís
coherence.
I can assure the Assembly that Monaco will
continue resolutely to make its contribution, however
modest, to building a better world, with full respect for
our differences.